Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 1 of 20 PAGEID #: 763




                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


DONALD N. DENNISON,

               Plaintiff,

                                                 Case No. 2:19-cv-4508
       v.                                        Judge Michael H. Watson
                                                 Chief Magistrate Judge Elizabeth P. Deavers

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Donald N. Dennison brings this action under 42 U.S.C. § 405(g) for review of a

final decision of the Commissioner of Social Security (“Commissioner”) denying his application

for disability insurance benefits and supplemental security income. This matter is before the

United States Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of

Errors (ECF No. 11), the Commissioner’s Memorandum in Opposition (ECF No. 14), and the

administrative record (ECF No. 5). Plaintiff did not file a Reply. For the reasons that follow, it

is RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

Commissioner’s decision be AFFIRMED.

                                      I.   BACKGROUND

       On April 7, 2016, Plaintiff filed applications for both supplemental security income and

disability insurance benefits, alleging that he had been disabled since March 14, 2016. (R. at

173-180; 181-192.) Plaintiff’s applications were denied initially and upon reconsideration. (R.

at 46-67; 68-89.) Plaintiff sought a de novo hearing before an administrative law judge. (R. at
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 2 of 20 PAGEID #: 764




115-129.) Administrative Law Judge (“ALJ”) Timothy G. Keller held a hearing on May 10,

2018, at which Plaintiff, who was represented by counsel, appeared and testified. (R. at 30-45.)

On September 10, 2018, the ALJ issued a decision finding that Plaintiff was not disabled within

the meaning of the Social Security Act. (R. at 12-29.) At the hearing, Plaintiff confirmed his

intention to request a “closed period” of benefits from March 4, 2016 through March 20, 2017, a

54-week period. (R. at 40.) On August 20, 2019, the Appeals Council denied Plaintiff’s request

for review and adopted the ALJ’s decision as the Commissioner’s final decision. (R. at 1–6.)

Plaintiff then timely commenced the instant action.

                            II. RELEVANT HEARING TESTIMONY

       Plaintiff testified at the administrative hearing with respect to his speaking issues as

follows:

       BY THE ADMINISTRATIVE LAW JUDGE:

       Q And sir, you tell me that you had speech therapy?

       A (No verbal response.)

       Q And when was the last time you had speech therapy?

       A Probably in -- sometime in the summer.

       Q In the summer, 2016?

       A Uh-huh.

       Q Is that correct?

       A I think so, I believe so.

       Q So you stopped radiation in July, and you had some speech therapy. And do
       you know how long it took, the speech therapy?

       A Oh, it was usually 45 minutes to an hour at a time. And swallowing therapies,
       they'd have me swallowing barium stuff and see how my throat was -- how it was
       going down my throat and everything.

                                                 2
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 3 of 20 PAGEID #: 765




      Q All right. And that treatment ended in the summer –

      A I believe so.

      Q -- 2016?

      A Yes.

      ALJ: All right. Ms. Ivan?

      BY THE ATTORNEY:

      Q Mr. Dennison, you were doing speech therapy during that time, but were you
      able to speak during the time of March 4, 2016, to March 20, 2017, for more than
      about five hours a day?

      A Oh, no. I tried not to do too much talking at all.

      Q Okay. As a dispatcher, how much of your time did you spend speaking of your
      workday?

      A Well, the telephone was the main forms of communication so at least five hours
      a day.

      Q Could you have done that job during –

      A No.

      Q that time period?

      A No way.

      Q Why not?

      A Because I couldn't be clear and precise to people. They couldn't understand me.
      It's very important in transportation, make sure people are going to the right
      places at the right times and know exactly what they're doing.

      BY THE ADMINISTRATIVE LAW JUDGE:

      Q So you want to tell me that after speech therapy was over, people could not
      understand your speech?

      A If they lived with me. My wife could. And –



                                                3
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 4 of 20 PAGEID #: 766




       Q Well, that's pretty much the basis of your claim and what your attorney is trying
       to tell me, that you could not be understood even though speech therapy was over
       and you had no more?

       A Okay. That's why OSU did, but I mean, you know, I'm still not -- I got partial
       plate. I don't have my bottoms. I have a very dry mouth often so that makes it
       hard to talk. I mean like right now my mouth's just -- everything's sticking inside
       my dentures, you know. That's part of what they took away from me when I had
       the cancer.

       Q And how long has your ability to talk today, how long has that been the case?

       A It gets a little better each day, sir. I'd say –

       Q All right

       A -- six months, five months.

       ALJ: Okay.

       ATTY: No further questions.

(R. at 40-42.)

       Plaintiff also submitted a hand-written statement, dated March 15, 2018, and set forth

here verbatim:

       To whom it may concern:

       On Feb. 26, 2016 I was diagnosed with tonsillar squamous cell carcinoma. A
       biopsy was performed, and also went for a nuclear P.E.T. exam. It showed a renal
       mass in my right kidney, and liesons on my lungs. In early March Dr. Rechardo
       Carrau M.D. with the James Cancer Hospt. at OSU – To began his plan to beat my
       cancer – with more test and procedure we discoved the kidney mass was layers of
       kidney stones, not cancer. and my lungs had scars tissue from previous bouts of
       pneumonia again not cancer.

       In mid July 2016 I was treated for pneumonia with antibioctic. Dr. Carrau set up
       treatment with radiation 35 of them pin pointing the open tumor on my right tonsil.
       (It was cancer) Before I could begin my treatments they decided to pull my 18
       remaining teeth as they could not withstand the radiation and would fall out. It took
       them two weeks to pull them out, and it hurt very bad. So after my mouth healed
       somewhat.




                                                    4
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 5 of 20 PAGEID #: 767




        We began my treatment in late April 2016. To begin my radiation treatments, I was
        fitted with a very close and tight fitting face, neck, and shoulder’s mask, which was
        secured to a table by bolts, I could not even move my eyelids. Wore this everytime
        (35 times) takeing radiation treatments. By mid May the radiation started makeing
        me very sick. I couldn’t eat if I did didn’t stay down. I was admitted to the James
        Hosp. on May 23, 2016 till June 1, 2016 they scoped my throat from top and bottom,
        fed me intravenously I came home June 1st with a P.E.G. tube in my belly. And for
        the next ten months, I took all medicines and nutrition by P.E.G. Tube 5 times a
        day the last two weeks of treatment was really really BAD my throat was on fire,
        my skin was rolling off my neck, when I would tried to drink water I would
        chocked. Talking was real painful and with the loss of my saliva glands and taste
        buds, this radiation treatment caused some permanent damage, I have dry mouth,
        difficult eating, very hard for people understanding my words when I am speaking.
        My false teeth not filling well, I do not eat well with or without my teeth, takes me
        a long time to eat anything. I still have difficulty swallowing.

        When I went into the hospital in March 2016 I weighted 165 lbs now weighing 131
        lbs and still weak.

        Still today I have alot of bad days with aggravation, depression being around
        people. I just stay quiet a lot, can not go with my wife to social gatherings and
        events.

(R. at 266-268.)

                            III.   RELEVANT MEDICAL RECORDS

        Ricardo L. Carrau, M.D., Plaintiff’s treating physician, wrote a letter specifically cited by

counsel in a pre-hearing brief asserting that Plaintiff’s previous work as a dispatcher would be

precluded by his speech limitations. (R. at 650, 274.). The letter, dated February 11, 2018,

states, in relevant part:

        To Whom It May Concern:

        Mr. Donald Dennison has been under my care for treatment Right Tonsillar
        Squamous Cell Carcinoma from 03/08/2016 to present. During the time in
        question, March 2016 to March 2017, Mr. Dennison had undergone radiation
        treatment, speech/swallowing therapy and multiple esophageal dilations. It is
        highly unlikely, if at all possible, that the patient could have performed his duties
        as a telephone dispatcher effectively for a minimum of 5.3 hours/day.

(R. at 650.)



                                                  5
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 6 of 20 PAGEID #: 768




                             IV.   ADMINISTRATIVE DECISION

       On September 10, 2018, the ALJ issued his decision. (R. at 12–29.) At step one of the

sequential evaluation process,1 the ALJ found that Plaintiff had not engaged in substantially

gainful activity since his alleged onset date of March 4, 2016 through the end of the requested

closed period. (R. at 17.)

       At step two, the ALJ concluded that Plaintiff had the following severe impairments:

tonsillar throat cancer in remission as of June 2016, a history of degenerative disc disease

status/post remote fusion surgery in 1992, and peripheral artery disease status/post left leg

femoral bypass procedures in 2009, 2011, and 2013. (R. at 17-18.)

       At step three of the sequential process, the ALJ concluded that that Plaintiff did not have

an impairment or combination of impairments that met or medically equaled one of the listed

impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 18-19.) At step

four, the ALJ assessed Plaintiff’s RFC as follows:




1
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1.      Is the claimant engaged in substantial gainful activity?
       2.      Does the claimant suffer from one or more severe impairments?
       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant’s residual functional capacity, can the claimant
               perform his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                 6
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 7 of 20 PAGEID #: 769




       After careful consideration of the entire record, the undersigned finds that, from
       March 4, 2016 through March 20, 2017, the claimant had the residual functional
       capacity to perform light work as defined in 20 CFR 404.1567(b) and 416.967(b)
       except that the claimant could frequently stoop, kneel, or climb ramps and stairs,
       but only occasionally crouch, crawl, or climb ladders, ropes, and scaffolds.

(R. at 19.) In reaching this determination, the ALJ accorded “the greatest weight” to the opinion

of the state agency medical consultant, Lynne Torello, M.D. (R. at 23.) The ALJ generally

agreed with and found that Plaintiff was capable of lifting or carrying up to ten pounds

frequently; sitting, standing or walking for up to six hours out of an eight-hour workday with

normal breaks, in addition to the other limitations reflected in the RFC. (Id.) The ALJ also

accorded “great, but lesser weight” to the opinion of Leon D. Hughes, M.D.. (Id.) The ALJ

found that Dr. Hughes opined only slightly lesser postural limitations than Dr. Torello but noted

that Dr. Torello had had the opportunity to review more of the treatment evidence at the time of

her assessment. (Id.) The ALJ assigned “little weight,” however, to the letter from Plaintiff’s

treating physician Richard L. Carrau, M.D. dated February 11, 2018, finding that Dr. Carrau’s

opinion was inconsistent with the objective medical and treatment evidence (Id.)

       Relying on the VE’s testimony, the ALJ determined that Plaintiff could perform his past

relevant work as a phone dispatcher during the closed benefit period. (R. at 23-24.) He therefore

concluded that Plaintiff was not disabled under the Social Security Act. (R. at 24.)

                               IV.    STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by



                                                7
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 8 of 20 PAGEID #: 770




substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

        Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the substantial evidence

standard, “‘a decision of the Commissioner will not be upheld where the SSA fails to follow its

own regulations and where that error prejudices a claimant on the merits or deprives the claimant

of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478

F.3d 742, 746 (6th Cir. 2007)).

                                          V.    ANALYSIS

        Plaintiff advances one contention of error. Plaintiff asserts that the RFC is not supported

by substantial evidence because the ALJ engaged in selective citation of the evidence in finding

that Plaintiff had no restrictions in his ability to speak. According to Plaintiff, if it had been

determined that he was unable to perform his previous job as a phone dispatcher, his age and

education level would have resulted in a finding of disability under the Medical Vocational

Guidelines. Construing Plaintiff’s arguments somewhat generously, Plaintiff contends that the



                                                   8
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 9 of 20 PAGEID #: 771




ALJ erred in his “selective citation of the record” and in failing to properly consider the (1)

hand-written statement he submitted in advance of his hearing, (2) his hearing testimony, and (3)

the letter from his treating physician, Dr. Carrau.2 (ECF No. 11, at p. 16.)

A.     ALJ’s Evaluation of the Evidence

       1.   Dr. Carrau

       In evaluating a claimant’s case, the ALJ must consider all medical opinions that he

receives. 20 C.F.R. § 416.927(c). Medical opinions include any “statements from physicians

and psychologists or other acceptable medical sources that reflect judgments about the nature

and severity of your impairment(s), including your symptoms, diagnosis and prognosis, what you

can still do despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. §

416.927(a)(2). Here, Dr. Carrau is a treating physician.

       The ALJ generally gives deference to the opinions of a treating source “since these

sources are likely to be the medical professionals most able to provide a detailed, longitudinal

picture of [a patient’s] medical impairment(s) and may bring a unique perspective to the medical

evidence that cannot be obtained from the objective medical filings alone ...” 20 C.F.R. §

416.927(c)(2); Gayheart v. Comm'r of Soc. Sec., 710 F.3d 365, 375 (6th Cir. 2013); Blakley, 581

F.3d at 408.2 If the treating physician’s opinion is “well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other substantial




2
 Plaintiff’s argument relating to Dr. Carrau’s letter particularly is not well-articulated in the
Statement of Errors. Instead, Plaintiff asserts that, in a pre-hearing brief, his counsel argued for
“a disability finding based on a limitation to light work with additional limitations on the ability
to speak.” (ECF No. 11, at p. 16.) The argument set forth in the pre-hearing brief relied on Dr.
Carrau’s letter. Despite the poor articulation of this argument, the Commissioner’s
Memorandum in Opposition addressed the issue of Dr. Carrau’s letter in great detail, exceeding
at some length Plaintiff’s own analysis of the issue. (ECF No. 14, at pp. 4-8.)
                                                  9
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 10 of 20 PAGEID #: 772




 evidence in [the claimant’s] case record, [the ALJ] will give it controlling weight.” 20 C.F.R. §

 404.1527(c)(2).

           If the ALJ does not afford controlling weight to a treating physician’s opinion, the ALJ

 must meet certain procedural requirements. Wilson v. Comm'r of Soc. Sec., 378 F.3d 541, 544

 (6th Cir. 2004). Specifically, if an ALJ does not give a treating source’s opinion controlling

 weight:

           [A]n ALJ must apply certain factors—namely, the length of the treatment
           relationship and the frequency of examination, the nature and extent of the
           treatment relationship, supportability of the opinion, consistency of the opinion
           with the record as a whole, and the specialization of the treating source—in
           determining what weight to give the opinion.

 Id. Furthermore, an ALJ must “always give good reasons in [the ALJ’s] notice of determination

 or decision for the weight [the ALJ] give[s] your treating source’s opinion.” 20 C.F.R. §

 416.927(c)(2). Accordingly, the ALJ’s reasoning “must be sufficiently specific to make clear to

 any subsequent reviewers the weight the adjudicator gave to the treating source’s medical

 opinion and the reasons for that weight.” Friend v. Comm'r of Soc. Sec., 375 F. App'x 543, 550

 (6th Cir. 2010) (internal quotation omitted). The United States Court of Appeals for the Sixth

 Circuit has stressed the importance of the good-reason requirement:

           “The requirement of reason-giving exists, in part, to let claimants understand the
           disposition of their cases,” particularly in situations where a claimant knows that
           his physician has deemed him disabled and therefore “might be especially
           bewildered when told by an administrative bureaucracy that she is not, unless
           some reason for the agency’s decision is supplied.” Snell v. Apfel, 177 F.3d 128,
           134 (2d Cir. 1999). The requirement also ensures that the ALJ applies the treating
           physician rule and permits meaningful review of the ALJ’s application of the rule.
           See Halloran v. Barnhart, 362 F.3d 28, 32–33 (2d Cir. 2004).

 Wilson, 378 F.3d at 544–45. Thus, the reason-giving requirement is “particularly important when

 the treating physician has diagnosed the claimant as disabled.” Germany-Johnson v. Comm'r of

 Soc. Sec., 313 F. App'x 771, 777 (6th Cir. 2008) (citing Rogers, 486 F.3d at 242). There is no

                                                   10
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 11 of 20 PAGEID #: 773




 requirement, however, that the ALJ “expressly” consider each of the Wilson factors within the

 written decision. See Tilley v. Comm'r of Soc. Sec., 394 F. App'x 216, 222 (6th Cir. 2010)

 (indicating that, under Blakley and the good reason rule, an ALJ is not required to explicitly

 address all of the six factors within 20 C.F.R. § 404.1527(c)(2) for weighing medical opinion

 evidence within the written decision).

         Finally, the Commissioner reserves the power to decide certain issues, such as a

 claimant’s residual functional capacity. 20 C.F.R. § 404.1527(d). Although the ALJ will consider

 opinions of treating physicians “on the nature and severity of your impairment(s),” opinions on

 issues reserved to the Commissioner are generally not entitled to special significance. 20 C.F.R.

 § 404.1527(d); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

         In this case, the ALJ considered Dr. Carrau’s letter, but assigned it “little weight,”

 reasoning as follows:

         The undersigned has also considered, but given little weight to the letter of treating
         physician Richard L. Carrau, M.D., dated February 11, 2018, almost a year after
         the relevant period for the purposes of this decision (Ex. 7F). In his letter, Dr.
         Carrau writes that it was “highly unlikely, if at all possible, that the patient could
         have performed his duties as a telephone dispatcher effectively for a minimum of
         5.3 hours/day" (Ex. 7F/l). Dr. Carrau does not provide any specific or medical basis
         for this speculative statement, and does not provide any specific functional
         limitations, only stating that the claimant had generally undergone radiation
         treatment, speech and swallow therapy, and had had multiple esophageal dilation
         procedures.” As demonstrated by the review of the medical evidence above, the
         claimant did not receive any therapy for speech and voice, only therapy consisting
         of swallowing exercises. In addition, Dr. Carrau's own treatment records do not
         provide any objective support suggesting that the claimant would be unable to
         speak, talk, or sustain activity during this period, to the degree that would have
         precluded him from performing his past dispatcher work. Based on the objective
         medical and treatment evidence, which is inconsistent with this opinion, the
         undersigned has given Dr. Carrau's letter little weight.


 (R. at 23.)




                                                  11
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 12 of 20 PAGEID #: 774




        The Court of Appeals for the Sixth Circuit has held that a doctor’s conclusion may be

 properly rejected when it is “inconsistent with the substantial evidence in the record indicating

 otherwise.” Warner v. Comm’r of Soc. Sec., 375 F.3d 387, 391 (6th Cir. 2004). Further, the

 Sixth Circuit also has held that it “generally defers to an ALJ’s decision to give more weight to

 the opinion of one physician than another where, as here, the ALJ’s decision is supported by

 evidence that the rejected opinion is inconsistent with the other medical evidence in the record.”

 Cox v. Comm’r of Soc. Sec., 295 F. App’x 27, 35 (6th Cir. 2008) (citations omitted).

        Here, substantial evidence supports the ALJ’s analysis of Dr. Carrau ’s cursory opinion.

 Although the ALJ did not specifically mention the controlling weight analysis, such an error was

 harmless because “[the ALJ] has otherwise met the regulation's goal.” McCoy v. Comm'r of Soc.

 Sec., 356 F. Supp. 3d 704, 711 (S.D. Ohio 2018) (citing Gayheart v. Comm'r of Soc. Sec., 710

 F.3d 365, 380 (6th Cir. 2013)). For example, the ALJ noted that Dr. Carrau did not provide any

 specific or medical basis for his “speculative statement” that it was highly unlikely that Plaintiff

 could have performed his telephone dispatcher duties. (R. at 23.) In challenging the ALJ’s

 decision, Plaintiff likewise fails to cite to any such evidence in the record. Rather, Plaintiff

 points only to multiple instances of his self-reporting of pain or saliva abnormality/dry mouth,

 and to the removal of his teeth. (ECF No. 11, at pp. 17-18.) This appears to be because, while

 the record contains evidence of speech and language therapy relating to Plaintiff’s swallowing

 issue, it does not contain evidence of voice/speech therapy directed to his ability to speak. On

 the other hand, progress notes from a follow-up appointment related to Plaintiff’s carotid artery

 disease on January 20, 2017, indicate that Plaintiff’s speech was recorded as normal. (R. at 583.)

        Further, the ALJ noted that Dr. Carrau’s letter, in making the wholesale declaration that

 Plaintiff was unlikely to have been able to perform his past work, does not set forth function-by-



                                                  12
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 13 of 20 PAGEID #: 775




 function limitations. The ALJ did not err when discounting this opinion because it failed to

 provide such assessments. See 20 C.F.R. § 404.1527(c); Smith, 2019 WL 764792, at *7 (finding

 that the ALJ reasonably determined that a treating physician's opinion was not well supported by

 record evidence where, inter alia, “the doctor did not provide a function-by-function analysis

 demonstrating the inability to perform any type of gainful activity”); McCoy v. Comm'r of Soc.

 Sec., 356 F. Supp. 3d 704, 711 (S. D. Ohio Nov. 29, 2018) (concluding that the ALJ satisfied the

 requirement that he give “good reasons” before discounting the treating physician's opinion

 where, inter alia, the ALJ explained that the treating physician's opinion “lacked a function-by-

 function analysis and failed the supportability and consistency factors enumerated in 20 C.F.R. §

 404.1527(c)”). Moreover, a treating physician’s opinion on the ultimate issue of whether a

 claimant is disabled need not be given any weight because that determination of the ultimate

 issue is reserved for the Commissioner. Scharmer v. Comm'r of Soc. Sec., No. 1:18-CV-00872,

 2020 WL 1861869, at *6 (W.D. Mich. Apr. 14, 2020) (citing Allen v. Comm’r of Soc. Sec., 561

 F.3d 646, 652 (6th Cir. 2009); Sims v. Comm’r of Soc. Sec., 406 F. App’x 977, 979, 980 n.1 (6th

 Cir. 2011)).

        The ALJ also found that Dr. Carrau’s opinion was unsupported by his own medical

 records. On this latter point, the ALJ noted that, as of August 2016, Dr. Carrau observed

 Plaintiff to be “feeling well with expected radiation effects;” that an endoscopy Dr. Carrau

 performed that month was “entirely normal with respect to the [Plaintiff’s] physiologic vocal

 structures; and that, in October 2016 “the only residual noted” was Plaintiff’s “continuing

 “moderate” difficulties swallowing.” (R. at 22.) Accordingly, the ALJ reasonably concluded

 that Dr. Carrau’s treatment notes did not document physical examination findings that would

 support his limitations concerning Plaintiff’s physical abilities. Substantial evidence supports



                                                 13
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 14 of 20 PAGEID #: 776




 this conclusion. See 20 C.F.R. § 404.1527(c)(3) (“The more a medical source presents relevant

 evidence to support an opinion, particularly medical signs and laboratory findings, the more

 weight we will give that opinion.”); see also Eddy v. Comm'r of Soc. Sec., 506 F. App’x 508, 509

 (6th Cir. 2012) (affirming ALJ’s decision discounting treating physician’s opinion because it was

 “not adequately explained or supported by [plaintiff’s] treatment records.”) (internal quotation

 marks omitted); Driggs v. Astrue, No. 2:11-cv-229, 2011 WL 5999036 at *6 (S.D. Ohio Nov. 29,

 2011) (holding that “an ALJ may reject the opinion of a treating source where the treating

 physician’s opinion is inconsistent with [that source’s] own medical records.”) (internal

 quotation mark and citation omitted). As discussed above, Plaintiff does not challenge the ALJ’s

 analysis on these points in any meaningful way.

         In sum, the ALJ utilized the correct legal criteria and substantial evidence supports his

 detailed reasons for discounting Dr. Carrau’s opinions. Stiltner v. Comm’r of Soc. Sec., 244 F.

 App’x 685, 690 (6th Cir. 2007) (“The ALJ did not summarily dismiss Dr. Bansal’s opinion.

 Rather, the ALJ detailed at substantial length why he found it lacking compared with the other

 evidence. This is all that we require when reviewing an administrative law judge's decision for

 compliance with 20 C.F.R. § 404.1527(d)(2)’s reasons-giving requirement.”). Accordingly,

 Plaintiff’s contention of error on this issue is without merit.

        2.   Plaintiff’s Hand-Written Note and Testimony

        The ALJ summarized Plaintiff’s hearing testimony as follows:

        The claimant alleges that from March 4, 2016, through March 20, 2017, he was
        unable to sustain work due to his medical conditions. The claimant testified at on
        or about March 20, 2017, he returned to his work as a concrete finisher, which he
        had previously performed prior to becoming ill after being contacted by his
        employer earlier that same month. Upon questioning, the claimant was unclear as
        to when he felt medically able to return to work prior to that date. With respect to
        his conditions, the claimant testified that after completing radiation therapy for his
        throat cancer, he continued to participate in speech therapy, and nutrition therapy,

                                                   14
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 15 of 20 PAGEID #: 777




         including having a feeding tube at some point because of trouble swallowing and
         eating. The claimant testified that he was unable to speak for a period of time after
         his cancer treatment and subsequently described a period of being able to speak but
         people having a difficult time understanding what he was saying (Claimant
         Testimony).

 (R. at 20.)

         Although the ALJ did not specifically address Plaintiff’s hand-written note, the ALJ

 addressed the issues it raised in addressing Plaintiff’s hearing testimony. The ALJ determined that

 claimant’s statements concerning the intensity, persistence and limiting effects of his symptoms

 was not entirely consistent with the medical and other evidence of record, explaining:

         The medical evidence, as reviewed above, does not support the claimant’s
         testimony regarding his symptoms after he completed radiation therapy in June
         2016, three months after his alleged disability onset date. For the remaining nine
         months of the relevant period, the claimant continued to have residual mild to
         moderate swallowing difficulties that were treated with speech therapy and an
         endoscopic dilation in January 2017, which further improved his symptoms. The
         record contains no evidence to support the claimant’s assertion that he was unable
         to speak or be understood during this period. In addition, per the claimant’s own
         treatment records, his pain and other residual radiation symptoms, including
         residual throat pain in the months following his radiation therapy, was managed
         with medication, and his weight maintained with supplemental nutrition
         administered through the PEG tube to ensure adequate nutrition and no further
         weight loss until his “mild” to “moderate” swallowing difficulties resolved.

 (R. at 22.)

         “The ALJ’s assessment of credibility is entitled to great weight and deference, since he

 [or she] had the opportunity to observe the witness’s demeanor.” Infantado v. Astrue, 263 F.

 App'x 469, 475 (6th Cir. 2008) (citing Walters v. Comm'r of Soc. Sec., 127 F.3d 525, 531 (6th

 Cir. 1997)); Sullenger v. Comm'r of Soc. Sec., 255 F. App'x 988, 995 (6th Cir. 2007) (declining

 to disturb the ALJ’s credibility determination, stating that: “[w]e will not try the case anew,

 resolve conflicts in the evidence, or decide questions of credibility” (citation omitted)). This

 deference extends to an ALJ’s credibility determinations “with respect to [a claimant’s]



                                                  15
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 16 of 20 PAGEID #: 778




 subjective complaints of pain.” Allen v. Comm'r of Soc. Sec., 561 F.3d 646, 652 (6th Cir. 2009)

 (quoting Siterlet v. Sec'y of Health & Hum. Servs., 823 F.2d 918, 920 (6th Cir. 1987)).

        Despite this deference, “an ALJ’s assessment of a claimant’s credibility must be

 supported by substantial evidence.” Walters, 127 F.3d at 531. Furthermore, the ALJ’s decision

 on credibility must be “based on a consideration of the entire record.” Rogers, 486 F.3d at 247

 (internal quotation omitted). An ALJ’s explanation of his or her credibility decision “must be

 sufficiently specific to make clear to the individual and to any subsequent reviewers the weight

 the adjudicator gave to the individual’s statements and the reasons for that weight.” Id. at 248;

 see also Mason v. Comm'r of Soc. Sec. Admin., No. 1:06–CV–1566, 2012 WL 669930, at *10

 (N.D. Ohio Feb. 29, 2012) (“While the ALJ’s credibility findings ‘must be sufficiently specific’,

 Rogers, 486 F.3d at 248, the intent behind this standard is to ensure meaningful appellate

 review.”).

        “Discounting credibility to a certain degree is appropriate where an ALJ finds

 contradictions among the medical reports, claimant’s testimony, and other evidence.” Walters,

 127 F.3d at 531. In addition, the Regulations list a variety of factors an ALJ must consider in

 evaluating the severity of symptoms, including a claimant’s daily activities; the effectiveness of

 medication; and treatment other than medication. 20 C.F.R. § 404.1529(c)(3); SSR 16-3p, 2016

 WL 1119029 (March 2016)2; but see Ewing v. Astrue, No. 1:10–cv–1792, 2011 WL 3843692, at

 *9 (N.D. Ohio Aug. 12, 2011) (suggesting that although an ALJ is required to consider such

 factors, he or she is not required to discuss every factor within the written decision) (Report and

 Recommendation later adopted). The Court of Appeals for the Sixth Circuit has held that “even

 if an ALJ’s adverse credibility determination is based partially on invalid reasons, harmless error

 analysis applies to the determination, and the ALJ’s decision will be upheld as long as substantial



                                                  16
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 17 of 20 PAGEID #: 779




 evidence remains to support it.” Johnson v. Comm'r of Soc. Sec., 535 F. App'x 498, 507 (6th Cir.

 2013) (citing Ulman v. Comm'r of Soc. Sec., 693 F.3d 709, 714 (6th Cir. 2012).

        Plaintiff does not assert that the ALJ failed to address or mischaracterized his testimony

 as to his limitations. As noted, Plaintiff’s argument is that the ALJ simply disregarded this

 evidence in favor of other evidence. However, Plaintiff fails to cite any evidence supporting his

 assertion of specific speech difficulties. Rather, as previously noted, Plaintiff cites to multiple

 instances of his self-reports of pain, dry mouth and loss of teeth to support his claim of speech

 difficulties (see ECF No. 11, at pp. 17-18) and chastises the ALJ for his expectation of more

 specific statements regarding difficulties with respect to his ability to speak or abnormal

 examination results. (Id. at p. 17 “Yet the ALJ is preoccupied with a lack of specific statements

 regarding the ability to speak and abnormalities on exam of the vocal structures.”)

        In short, Plaintiff is merely arguing that the ALJ should have weighed the evidence

 differently. However, it is “[a]dministrative law judges [who] are responsible for reviewing the

 evidence and making administrative findings of fact and conclusions of law[.]” 20 C.F.R. §

 404.1513a(b); see also Schmiedebusch, 536 F. App’x at 649. To the extent that Plaintiff accuses

 the ALJ of “cherry picking” evidence, such an allegation “is seldom successful because crediting

 it would require a court to re-weigh record evidence.” DeLong v. Comm’r of Soc. Sec. Admin.,

 748 F.3d 723, 726 (6th Cir. 2014); see also White v. Comm’r of Soc. Sec., 572 F.3d 272, 284 (6th

 Cir. 2009) (“[W]e see little indication that the ALJ improperly cherry picked evidence; the same

 process can be described more neutrally as weighing the evidence.”).

        For all these reasons, the Undersigned finds that the ALJ did not err in his consideration

 of the record evidence.




                                                  17
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 18 of 20 PAGEID #: 780




 B.     RFC

        Finally, Plaintiff contends that the ALJ’s improper evaluation of the evidence was more

 than harmless error because it resulted in an inaccurate RFC. (ECF No. 11 at 19.)

        A plaintiff’s RFC “is defined as the most a [plaintiff] can still do despite the physical and

 mental limitations resulting from her impairments.” Poe v. Comm’r of Soc. Sec., 342 F. App’x

 149, 155 (6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a), 416.945(a). The determination of

 RFC is an issue reserved to the Commissioner. 20 C.F.R. §§ 404.1527(e), 416.927(e).

 Nevertheless, substantial evidence must support the Commissioner’s RFC finding. Berry v.

 Astrue, No. 1:09CV000411, 2010 WL 3730983, at *8 (S.D. Ohio June 18, 2010). When

 considering the medical evidence and calculating the RFC, “‘ALJs must not succumb to the

 temptation to play doctor and make their own independent medical findings.’” Simpson v.

 Comm’r of Soc. Sec., 344 F. App’x 181, 194 (6th Cir. 2009) (quoting Rohan v. Chater, 98 F.3d

 966, 970 (7th Cir. 1996)); see also Isaacs v. Astrue, No. 1:08–CV–00828, 2009 WL 3672060, at

 *10 (S.D. Ohio Nov. 4, 2009) (holding that an “ALJ may not interpret raw medical data in

 functional terms”) (internal quotations omitted).

        An ALJ is required to explain how the evidence supports the limitations that he or she set

 forth in the claimant’s RFC:

        The RFC assessment must include a narrative discussion describing how the
        evidence supports each conclusion, citing specific medical facts (e.g., laboratory
        findings) and nonmedical evidence (e.g., daily activities, observations).        In
        assessing RFC, the adjudicator must discuss the individual’s ability to perform
        sustained work activities in an ordinary work setting on a regular and continuing
        basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and
        describe the maximum amount of each work-related activity the individual can
        perform based on the evidence available in the case record. The adjudicator must
        also explain how any material inconsistencies or ambiguities in the evidence in the
        case record were considered and resolved.

 S.S.R. 96–8p, 1996 WL 374184, at *6–7 (internal footnote omitted).

                                                 18
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 19 of 20 PAGEID #: 781




        Plaintiff bears the burden of providing the necessary medical evidence to demonstrate his

 impairments cause functional limitations resulting in disability. 20 C.F.R. § 404.1512(c). Where

 the ALJ has properly considered Plaintiff’s evidence and substantial evidence supports the ALJ’s

 conclusion, “this Court will defer to that finding even if there is substantial evidence in the

 record that would have supported an opposite conclusion.” Longworth v. Comm’r of Soc. Sec.,

 402 F.3d 591, 595 (6th Cir. 2005.)

        Here, Plaintiff argues that he has limitations on his ability to speak that were not included

 in the RFC. (ECF No. 11 at 16.) However, as set forth above, the ALJ specifically considered

 and found no support in the record for this limitation. (R. at 23.) For the reasons previously

 discussed, substantial evidence supports the ALJ’s assessment and the Court must defer to it.

 Longworth, 402 F.3d at 595. While Plaintiff may have preferred a different RFC than the one

 determined by the ALJ, the ALJ thoroughly explained the bases for his determination, which

 enjoys substantial support in the record. Schmiedebusch, 536 F. App’x at 649; Felisky v. Bowen,

 35 F.3d 1027, 1035 (6th Cir. 1994) (“The substantial evidence standard presupposes that there is

 a ‘zone of choice’ within which the Secretary may proceed without interference from the courts.

 If the Secretary’s decision is supported by substantial evidence, a reviewing court must affirm.”).

                                       VI.    CONCLUSION

        In sum, from a review of the record as a whole, the Undersigned concludes that

 substantial evidence supports the ALJ’s decision denying benefits. Based on the foregoing, it is

 therefore RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

 Commissioner’s decision be AFFIRMED.




                                                  19
Case: 2:19-cv-04508-MHW-EPD Doc #: 15 Filed: 11/02/20 Page: 20 of 20 PAGEID #: 782




                            VIII.    PROCEDURE ON OBJECTIONS

         If any party seeks review by the District Judge of this Report and Recommendation, that

 party may, within fourteen (14) days, file and serve on all parties objections to the Report and

 Recommendation, specifically designating this Report and Recommendation, and the part in

 question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

 Response to objections must be filed within fourteen (14) days after being served with a copy.

 Fed. R. Civ. P. 72(b).

         The parties are specifically advised that the failure to object to the Report and

 Recommendation will result in a waiver of the right to de novo review by the District Judge and

 waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

 Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

 judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

 court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that

 defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

 magistrate judge’s report and recommendation). Even when timely objections are filed,

 appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

 981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

 specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

 omitted).



 Date: November 2, 2020                          s/ Elizabeth A. Preston Deavers _______
                                                 ELIZABETH A. PRESTON DEAVERS
                                                 CHIEF UNITED STATES MAGISTRATE JUDGE




                                                   20
